DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 03/23/2022.
Claims 1-6, 8-13, 15, 17-20 and 22-34 are presented for examination and claims 7, 14, 16 and 21 are cancelled.
Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-13, 15, 17-20 and 22-34  have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13, 15, 17-20, 24-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0166539 A1). 
Regarding claim 1, Chen teaches a method of wireless communication performed by a user equipment (UE), comprising: 
detecting beam failure on a secondary cell (SCell) (UE beam failure detection monitoring whether beam failure trigger condition has met see Chen: ¶[0344-0348]), wherein the UE is configured with a primary cell (PCell) and the SCell for carrier aggregation (UE served by multiple cells in carrier aggregation see ¶[0570]);
transmitting a beam failure recovery request a first time using a procedure for transmitting the beam failure recovery request via the PCell, or via one or more SCells configured for the UE (UE transmit first beam recovery request using PUCCH/PRACH (corresponding to different procedures) on multiple cells in carrier aggregation “In step 815, the UE transmits a first beam recovery request for the beam recovery procedure through a first resource on an uplink control channel to a network after the start of the timer” see Chen: Fig.8 step 810; Fig.5; ¶[0570-0572]), and 
transmitting the beam failure recovery request a second time using a random access channel (RACH) procedure after transmitting the beam failure recovery request the first time using the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells (transmit second beam failure receiver request using PRACH after the transmission of the first beam recovery request “In step 820, the UE transmits a second beam recovery request for the beam recovery procedure through a second resource on the uplink control channel to the network after the transmission of the first beam recovery request and the first period passed from the timer start” see Chen: Fig.8 step 820; ¶[0570-0572]).
Regarding claim 2, Chen taught the method of claim 1 as described hereinabove. Chen further comprising refraining from transmitting the beam failure recovery request using a different procedure based at least in part on a condition associated with the different procedure being satisfied (down-selection between the option for beam failure recovery request for PRACH, PUCCH or PRACH-like when falls low enough is/are met “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364];¶0554]).  
Regarding claim 3, Chen taught the method of claim 2 as described hereinabove. Chen further teaches wherein the different procedure is a procedure for transmitting the beam failure recovery request using a physical uplink control channel (PUCCH) resource group configured for the beam failure recovery request on the one or more SCells; and the condition is that the one or more SCells are not configured with a PUCCH resource group for the beam failure recovery request (down-selection between the option for beam failure recovery request for PRACH, PUCCH or PRACH-like (corresponding to different procedures) when falls low enough is/are met  “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364]).  
Regarding claim 4, Chen taught the method of claim 2 as described hereinabove. Chen further teaches wherein the different procedure is a contention-free random access procedure (contention free signal on PUCCH/PRACH“ For beam recovery following signals/channels could be used: Contention free signals/Scheduling Request on PUCCH/PRACH” see Chen: ¶[0285-0286]) and the condition is that the one or more SCells are not configured with one or more contention-free random access resources (RAN1 has not yet explicitly agreed to have the scheduling request signals configured to PRACH period but has agreed that SR can be conveyed at least on PUCCH see Chen: ¶[0287]).  
Regarding claim 5, Chen taught the method of claim 2 as described hereinabove. Chen further teaches wherein the condition is that the one or more SCells are not configured for uplink communications (condition such as threshold and take-out timer are not configured for uplink communication, which use to detect beam failure “(e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364])).  
Regarding claim 6, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells includes at least one of: a procedure for transmitting the beam failure recovery request via the one or more SCells using a physical uplink control channel resource group configured for the beam failure recovery request (using PUCCH for beam failure recovery when falls low enough is/are met  “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364]), a contention-free random access procedure for transmitting the beam failure recovery request via the one or more SCells (contention free signal on PUCCH/PRACH“ For beam recovery following signals/channels could be used: Contention free signals/Scheduling Request on PUCCH/PRACH” see Chen: ¶[0285-0286]), -3-PATENTU.S. Patent Application No. 17/020,064Attorney Docket No. 0097-1028/195316a contention-based random access procedure for transmitting the beam failure recovery request via the one or more SCells (contention based RACH procedure can be used for beam recovery see Chen: ¶[0294]), or a combination thereof.  
Regarding claim 10, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the beam failure recovery request is transmitted the first time and the second time based at least in part on a prespecified rule or a rule indicated by a base station (UE trigger condition for beam failure recovery request depend on gNB configuration see Chen: ¶[0373-0377]).  
Regarding claim 11, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the beam failure recovery request is transmitted the first time and the second time based at least in part on a set of channel measurements performed by the UE on at least one of the PCell, the one or more SCells, or a combination thereof (first and second measurement gap on the PUCCH channel see Chen: ¶[0563-0565]).  
Regarding claim 12, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure for transmitting the beam failure recovery request via the PCell or via the one or more-4-PATENTU.S. Patent Application No. 17/020,064Attorney Docket No. 0097-1028/195316 SCells comprises a procedure for transmitting the beam failure recovery request via an SCell, of the one or more SCells (using PUCCH for beam failure recovery when falls low enough is/are met  “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364]), that is prioritized based at least in part on a set of channel measurements performed by the UE on at least one of the Pcell (the UE will prioritize the measurement gap over uplink transmission (i.e. PUCCH transmission and PUSCH transmission). And the UE may also prioritize the measurement gap over the PRACH transmission see Chen: ¶[0549-0554]), the one or more SCells, or a combination thereof.  
Regarding claim 13, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells comprises a procedure for transmitting the beam failure recovery request via the PCell that is used based at least in part on a determination that one or more channel measurements for the one or more SCells fail to satisfy a condition (using PUCCH for beam failure recovery when falls low enough is/are met  “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364]).  
Regarding claim 15, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells comprises a procedure for transmitting the beam failure recovery request via a cell, of the PCell or the one or more SCells (using PUCCH for beam failure recovery when falls low enough is/are met  “Beam failure event occurs when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer)” see Chen: ¶[0317]; Fig.5; ¶0361-0364]), configured with a beam failure recovery request resource that occurs earliest in time after detection of the beam failure (use first resource on a PUCCH to transmit beam failure recovery request “n step 610, the UE uses a first resource on a PUCCH channel to transmit a beam failure recovery request to a network, wherein the first resource overlaps a first measurement gap” see Fig.6 Step 610; ¶[0562]).
Regarding claims 17-19, they are rejected for the same reason as claims 1-3 as set forth hereinabove.
Regarding claim 20, claim 20 are rejected for the same reason as claim 6 as set forth hereinabove.
Regarding claims 24-25, they are rejected for the same reason as claims 10-11 as set forth hereinabove.
Regarding claim 26, claim 26 are rejected for the same reason as claim 13 as set forth hereinabove.
Regarding claim 27, Chen taught the UE of claim 17 as described hereinabove. Chen further teaches the beam failure recovery request is transmitted the first time and the second time based at least in-8-PATENT U.S. Patent Application No. 17/020,064Attorney Docket No. 0097-1028/195316part on an order in which a set of beam failure recovery request resources, configured for the UE, occur (use first resource on a PUCCH to transmit beam failure recovery request “n step 610, the UE uses a first resource on a PUCCH channel to transmit a beam failure recovery request to a network, wherein the first resource overlaps a first measurement gap” see Fig.6 Step 610; ¶[0562]).
Regarding claim 28, claim 28 are rejected for the same reason as claim 16 as set forth hereinabove.
Regarding claims 29-30, they are rejected for the same reason as claims 1 as set forth hereinabove.
Regarding claim 31, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure is a procedure for transmitting the beam failure recovery request using a physical uplink control channel (PUCCH) resource group configured for the beam failure recovery request on the Pcell (UE transmit first beam recovery request using PUCCH/PRACH (corresponding to different procedures) on multiple cells in carrier aggregation regardless on Pcell or Scell “In step 815, the UE transmits a first beam recovery request for the beam recovery procedure through a first resource on an uplink control channel to a network after the start of the timer” see Chen: Fig.8 step 810; Fig.5; ¶[0570-0572]).  
Regarding claim 32, Chen taught the method of claim 1 as described hereinabove. Chen further teaches wherein the procedure is a procedure for transmitting the beam failure recovery request using a physical uplink control channel (PUCCH) resource group configured for the beam failure recovery request on the one or more SCells (UE transmit first beam recovery request using PUCCH/PRACH (corresponding to different procedures) on multiple cells in carrier aggregation regardless on Pcell or Scell “In step 815, the UE transmits a first beam recovery request for the beam recovery procedure through a first resource on an uplink control channel to a network after the start of the timer” see Chen: Fig.8 step 810; Fig.5; ¶[0570-0572]).  
Regarding claims 33-34, they are rejected for the same reason as claims 31-32 as set forth hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0166539 A1) in view of Cheng et al. (US 2019/0274098 A1).
Regarding claim 8, Chen taught the method of claim 1 as set forth hereinabove. Chen does not explicitly teaches wherein the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected.  
However, Cheng teaches the wherein the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected (Scell group index “ It should be noted that the grouping may be done explicitly by indicating an Scell group  index through RRC signaling, or implicitly according to the order of Scell IDs” to perform beam failure recover (BFR) see Cheng: ¶[0069]) in order to enable UE to select one or more of the Scells to recover from beam failure (see Cheng: ¶[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected as taught by Cheng in order to enable UE to select one or more of the Scells to recover from beam failure (see Cheng: ¶[0003]).
Regarding claim 9, Chen taught the method of claim 1 as set forth hereinabove. Chen does not explicitly teaches wherein the one or more SCells are in a same SCell group as the SCell for which the beam failure is detected. 
However, Cheng teaches the wherein the one or more SCells are in a same SCell group as the SCell for which the beam failure is detected (Scell subset can be grouped based on frequency bands of the Scell  see Cheng: ¶[0069]) in order to enable UE to select one or more of the Scells to recover from beam failure (see Cheng: ¶[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the one or more SCells are in a same SCell group as the SCell for which the beam failure is detected as taught by Cheng in order to enable UE to select one or more of the Scells to recover from beam failure (see Cheng: ¶[0003]).
Regarding claims 22-23, they are rejected for the same reason as claims 8-9 as set forth hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 17, 2022`
/GUANG W LI/Primary Examiner, Art Unit 2478